Case 16-37079        Doc 104      Filed 02/11/19 Entered 02/11/19 16:54:41              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 37079
         Scott R Fabiani

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/21/2016.

         2) The plan was confirmed on 11/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/30/2018, 09/05/2018.

         5) The case was Dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-37079              Doc 104    Filed 02/11/19 Entered 02/11/19 16:54:41                      Desc       Page
                                                   2 of 3



Receipts:

           Total paid by or on behalf of the debtor               $10,655.00
           Less amount refunded to debtor                          $7,239.37

NET RECEIPTS:                                                                                          $3,415.63


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,345.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                              $70.63
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $3,415.63

Attorney fees paid and disclosed by debtor:                      $655.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
Americredit Financial Ser Inc        Secured       22,703.00     22,828.74        22,828.74            0.00       0.00
ATG Credit LLC                       Unsecured          15.00           NA               NA            0.00       0.00
Becket & Lee                         Unsecured     23,059.00       9,732.42         9,732.42           0.00       0.00
Dan Carlson                          Unsecured           0.00      2,500.00         2,500.00           0.00       0.00
Eagle Fence Distributing LLC         Unsecured     99,467.00    100,079.12       100,079.12            0.00       0.00
Med Business Bureau                  Unsecured         239.00           NA               NA            0.00       0.00
Nationwide Credit & Collection       Unsecured         195.00           NA               NA            0.00       0.00
Outside Plant Damage Recovery        Unsecured         788.00           NA               NA            0.00       0.00
Peterson Publication Services Inc    Unsecured      1,190.00            NA               NA            0.00       0.00
Portfolio Recovery Associates        Unsecured      2,364.00       2,194.64         2,194.64           0.00       0.00
Portfolio Recovery Associates        Unsecured      1,929.00       1,929.38         1,929.38           0.00       0.00
Portfolio Recovery Associates        Unsecured      1,465.00       1,465.88         1,465.88           0.00       0.00
Portfolio Recovery Associates        Unsecured      1,426.00       1,426.06         1,426.06           0.00       0.00
State Fence and Supplies Inc         Unsecured      5,000.00            NA               NA            0.00       0.00
Suburban Family Magazine             Unsecured         610.00           NA               NA            0.00       0.00
ValPak of Chicagoland                Unsecured      1,590.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-37079        Doc 104       Filed 02/11/19 Entered 02/11/19 16:54:41                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $22,828.74               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $22,828.74               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $119,327.50               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $3,415.63
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $3,415.63


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
